DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656. 
Applicant’s preliminary amendment to the claims, filed on December 6, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, 39-45, 47-51, 54, 55, 59, and 62 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 in the reply filed on December 6, 2021 is acknowledged.
Applicant’s species election of benzylisoquinoline alkaloid N-demethylase activity in claim 6, thebaine in claim 11, buprenorphine in claim 33, and a cylcopropylmethyl group in claims 37 and 62 in the reply filed on December 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 39-45, 47-51, 54, 55, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.
Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 are being examined on the merits with claims 6, 11, 33, 37, and 62 being examined to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application no. PCT/US2018/014271, filed on January 18, 2018, which domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/448,164, filed on January 19, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/448,164, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 11, 27, 37, and 62 of this application. 
Regarding claim 11, the provisional application fails to provide descriptive support for the limitation “(R,S)-autumnaline” in line 6.
Regarding claim 27, the provisional application fails to provide descriptive support for the limitation “drug production” in line 2.
Regarding claims 37 and 62, the provisional application fails to provide descriptive support for the limitation “an allyle group” in line 4.
In the absence of descriptive support in the provisional application, the effective filing date for claims 11, 27, 37, and 62 is January 18, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The listing of references in the specification at p. 60 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on July 18, 2019 are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). Each of the drawing figures uses “Figure”, which should be replaced with “FIG.” 
The drawing Figure 16 filed on July 18, 2019 is also objected to because the partial views must be identified by the same number followed by a capital letter.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see specification at paragraphs [0117], [0118], and [0119]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 37 and 62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37 and 62 are indefinite in the recitation of “…wherein the demethylated nitrogen is substituted with: 
(i) a neutral N-R1 group, wherein R1 is selected from the group consisting of a methyl group, an allyle group, an isopropyl group, an ethyl group, a propene group, a cyclopropylmethyl group, and a cyclobutylmethyl group, or 
(ii) a cationic N+-R1 group, wherein R1 is selected from the group consisting of a methyl group, and an isopropyl group, a methyl group and an ethyl group, a methyl group and a propene group, a methyl group and a cyclopropylmethyl group, and a methyl group and a cyclobutylmethyl group.
In order to improve the clarity of claim 37, it is suggested that the noted phrase be amended to recite “…wherein the functional moiety added to the demethylated nitrogen is: 
(i) a methyl group, an allyle group, an isopropyl group, an ethyl group, a propene group, a cyclopropylmethyl group, or a cyclobutylmethyl group, or 
(ii) a methyl group and an isopropyl group, a methyl group and an ethyl group, a methyl group and a propene group, a methyl group and a cyclopropylmethyl group, or a methyl group and a cyclobutylmethyl group.
 In order to improve the clarity of claim 62, it is suggested that the noted phrase be amended to recite “…wherein the demethylated nitrogen is substituted with: 
(i) a methyl group, an allyle group, an isopropyl group, an ethyl group, a propene group, a cyclopropylmethyl group, or a cyclobutylmethyl group, or 
(ii) a methyl group and an isopropyl group, a methyl group and an ethyl group, a methyl group and a propene group, a methyl group and a cyclopropylmethyl group, or a methyl group and a cyclobutylmethyl group.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 is drawn to the method of claim 1, wherein the method is used in drug discovery or drug production. Claim 27, while reciting an intended use of the method of claim 1, i.e., the method is used in drug discovery or drug production, claim 27 does not further limit the method of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the claimed methods using a morphinan N-demethylase (MND) comprising the amino acid sequence of SEQ ID NO: 2, does not reasonably provide enablement for the claimed methods using all MNDs as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: The claims recite an enzyme comprising N-demethylase activity, wherein the enzyme is a morphinan N-demethylase identified from the Methylobacterium Thebainfresser, or a fragment or variant thereof having N-demethylase activity.
Given a broadest reasonable interpretation, the structure of the recited “variant thereof having N-demethylase activity” in claim 1 is considered to be unlimited.
Regarding claim 9, given a broadest reasonable interpretation, the phrase “a fragment of the amino acid sequence SEQ ID NO: 2, wherein the fragment comprises an N- and/or C-terminal truncation of SEQ ID NO: 2” in claim 9 encompasses any one or more contiguous amino acids at the N-terminus or C-terminus of SEQ ID NO: 2. For example the recited “fragment” encompasses the first or last amino acid of SEQ ID NO: 2.
Given a broadest reasonable interpretation, the structure of the recited “MND enzyme or fragment or variant thereof comprising the fragment of part ii) in claim 9 is considered to be unlimited.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of the recited N-demethylase enzyme – a morphinan N-demethylase enzyme comprising the amino acid sequence of SEQ ID NO: 2. Other than this single working example, the specification fails to disclose any other working examples of a N-demethylase enzyme as encompassed by the claims. The specification and prior art fail to provide guidance or direction regarding modification(s) to the amino acid sequence of SEQ ID NO: 2 with an expectation of maintaining N-demethylase enzyme activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The claims recite a genus of enzymes comprising N-demethylase activity on a low molecular weight N-methylated compound, wherein the enzymes are morphinan N-demethylases identified from the Methylobacterium Thebainfresser, or a fragment or variant thereof having N-demethylase activity.
Given a broadest reasonable interpretation, the structure of the recited “variant thereof having N-demethylase activity” in claim 1 is considered to be unlimited.
Regarding claim 9, given a broadest reasonable interpretation, the phrase “a fragment of the amino acid sequence SEQ ID NO: 2, wherein the fragment comprises an N- and/or C-terminal truncation of SEQ ID NO: 2” in claim 9 encompasses any one or more contiguous amino acids at the N-terminus or C-terminus of SEQ ID NO: 2. For example the recited “fragment” encompasses the first or last amino acid of SEQ ID NO: 2.
Given a broadest reasonable interpretation, the structure of the recited “MND enzyme or fragment or variant thereof comprising the fragment of part ii) in claim 9 is considered to be unlimited.
The specification discloses a single representative species of the genus of recited N-demethylase enzymes – a morphinan N-demethylase enzyme comprising the amino acid sequence of SEQ ID NO: 2. Other than this single disclosed species, there are no drawings or structural formulae disclosed of any other species of morphinan N-demethylase enzymes as recited in the claims. 
The structures (amino acid sequences) of the genus of N-demethylase enzymes is unlimited and given the substantial variation among the members of the genus of recited N-demethylase enzymes, the genus is considered to encompass species with widely variant structures. 
Regarding the state of the art of amino acid modification, the reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
	Because the genus of N-demethylase enzymes is widely variant and encompasses species having substantial amino acid sequence variation, given that there is a high level of unpredictability in the art of amino acid modification, and given that the specification discloses only a single representative species among a widely variant genus, the single disclosed species of a morphinan N-demethylase enzyme comprising the amino acid sequence of SEQ ID NO: 2 fails to reflect the wide variation among the species and represent the members of the recited genus.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described.

	Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite “Methylobacterium Thebainfresser” as a source of morphinan N-demethylase enzymes. Since the Methylobacterium Thebainfresser is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the Methylobacterium Thebainfresser and it is not apparent if the recited Methylobacterium Thebainfresser is readily available to the public. Accordingly, it is deemed that a deposit of this bacterium should have been made in accordance with 37 CFR 1.801-1.809 and the enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the Methylobacterium Thebainfresser.  
	If the bacterium has been deposited under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the bacterium has been deposited, but not under the terms of the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 11, 21, and 27 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(2) as being anticipated by Smolke et al. (U.S. 2019/0144900 A1 with priority to October 18, 2016; cited on Form PTO-892 mailed on October 6, 2021; hereafter “Smolke”) as evidenced by Wu et al. (Mol. Cell. Biol. 15:264-271, 1995; cited on Form PTO-892; hereafter “Wu”). See MPEP 2131.01 regarding a multiple reference 5 U.S.C. 102 rejection. 
Claims 1, 3, 4, 6, 9, 11, 21, and 27 are drawn to a method of N-demethylating a low molecular weight N-methylated compound, the method comprising incubating the N-methylated compound with an enzyme comprising N-demethylase activity, wherein the enzyme is a morphinan N-demethylase (MND) identified from the Methylobacterium Thebainfresser, or a fragment or variant thereof having N-demethylase activity, thereby converting the low molecular weight N-methylated compound into an N-demethylated compound.
According to the specification at paragraph [0053], the term "low molecular weight" in reference to an N-methylated compound means less than about 1,500 Daltons.
Regarding claims 1 and 11, the reference of Smolke discloses enzymes that have N-demethylase activity to remove the N-methyl group present in opioid substrate molecules (paragraph [0357]). Smolke discloses a method for N-demethylating opioid molecules by incubating yeast strains expressing N-demethylase enzymes in the presence of various opioid molecules (Example 15, beginning at paragraph [0357] and Example 19 beginning at paragraph [0369]). Given a broadest reasonable interpretation, Smolke’s N-demethylase enzymes that have N-demethylase activity to remove the N-methyl group present in opioid substrate molecules are encompassed by a “variant” of a morphinan N-demethylase (MND) identified from the Methylobacterium Thebainfresser.
Smolke also discloses variants of Bacillus megaterium cytochrome P450 (BM3) that N-demethylate thebaine to northebaine (paragraph [0363]; Figure 24). Smolke discloses a method for producing northebaine by incubating yeast strains expressing the BM3 variants in the presence of thebaine (paragraph [0364]). Given a broadest reasonable interpretation, Smolke’s BM3 variants are encompassed by a “variant” of a morphinan N-demethylase (MND) identified from the Methylobacterium Thebainfresser.
Regarding claim 3, Smolke discloses the N-demethylase may be recovered and purified and used as a biocatalyst (paragraph [0165]). 
Regarding claim 4, Smolke does not disclose adding FAD to the MND enzyme or a fragment or variant prior to and/or during incubation with the N-methylated product. Evidentiary reference Wu is cited in accordance with MPEP 2131.01.III to show that yeast such as S. cerevisiae produce FAD (p. 264, column 2). As such, the yeast of Smolke’s method is considered to add FAD to the MND enzyme or a fragment or variant prior to and/or during incubation with the N-methylated product.
Regarding claim 6, Smolke discloses N-demethylase enzymes that displayed N-demethylase activity on benzylisoquinoline alkaloid (BIA) molecules (paragraph [0369]).
Regarding claim 9, given a broadest reasonable interpretation, the phrase “a fragment of the amino acid sequence SEQ ID NO: 2, wherein the fragment comprises an N- and/or C-terminal truncation of SEQ ID NO: 2” in claim 9 encompasses any one or more contiguous amino acids at the N-terminus or C-terminus of SEQ ID NO: 2. For example the recited “fragment” encompasses the first or last amino acid of SEQ ID NO: 2. Smolke discloses that the enzymes that displayed N-demethylase activity on BIA molecules are listed in Table 4 (paragraph [0369]). Any one of the sequences listed in Table 4 of Smolke comprises “a fragment of the amino acid sequence SEQ ID NO: 2, wherein the fragment comprises an N- and/or C-terminal truncation of SEQ ID NO: 2”. 
Regarding claim 21, Smolke discloses the BM3 variants were integrated into the genomes of individual yeast strains (CEN.PK2) and incubated in citric acid-phosphate buffer at pH 5.0 with 100 μM thebaine for 20 hours (paragraph [0364]). Smolke’s citric acid-phosphate buffer at pH 5.0 is considered to be encompassed by “the N-methylated compound is incubated with the…variant thereof at a pH of about 4.0 in a citrate buffer”.
Regarding claim 27, as stated above, claim 27 only recites an intended use of the method of claim 1 and does not further limit the method of claim 1. As such, Smolke’s method is considered to be encompassed by claim 27. 
For these reasons, Smolke anticipates claims 1, 3, 4, 6, 9, 11, 21, and 27 as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smolke (supra) in view of Tran et al. (ACS Catalysis 1:956-968, 2011; cited on Form PTO-892; hereafter “Tran”).
Claim 17 is drawn to the method of claim 1, wherein the MND enzyme or a fragment or variant thereof is immobilized.
As stated above, Smolke discloses the N-demethylase may be recovered and purified and used as a biocatalyst (paragraph [0165]). 
Smolke does not disclose immobilizing the N-demethylase.
The reference of Tran teaches that the commercial application of biocatalysts depends on the development of effective methods of immobilization (p. 956, abstract). Tran teaches the immobilization of enzymes greatly increases the stability of enzymes and eases the burden of enzyme cost and thus, is widely pursued for efficient, selective, and environmentally friendly catalysis (p. 956). Tran teaches methods for immobilizing enzymes (pp. 957-960). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Smolke and Tran to immobilize the N-demethylase of Smolke’s method. One would have been motivated to immobilize the N-demethylase of Smolke’s method because Tran taught immobilization of enzymes greatly increases the stability of enzymes and eases the burden of enzyme cost and thus, is widely pursued for efficient, selective, and environmentally friendly catalysis. One would have had a reasonable expectation of success to immobilize the N-demethylase of Smolke’s method because Tran taught methods for immobilizing enzymes. Therefore, the method of claim 17 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Claims 22, 28, 29, 31, 33, 37, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (supra) in view of Werner et al. (Adv. Synth. Catal. 354:2706-2712, 2012; cited on Form PTO-892; hereafter “Werner”).
Claims 22 and 62 are drawn to the method of claim 1, wherein the N-demethylated compound produced is further modified by the chemical or enzymatic addition of a functional moiety to the demethylated nitrogen.
Claims 28, 29, 31, 33, and 37 are drawn to a method of producing an active N-substituted compound of precursor thereof, the method comprising 
(i) N-demethylating a low molecular weight N-methylated compound by incubating the N-methylated compound with an enzyme comprising N-demethylase activity, wherein the enzyme is a morphinan N-demethylase (MND) identified from the Methylobacterium Thebainfresser, or a fragment or variant thereof having N-demethylase activity, thereby converting the low molecular weight N-methylated compound into an N-demethylated compound, and
(ii) using the N-demethylated compound produced in (i) as a precursor to produce an active N-substituted compound of precursor thereof.
The relevant disclosures of Smolke as applied to claims 1, 3, 4, 6, 9, 11, 21, and 27 are set forth above. 
Smolke does not disclose the limitations of claims 22, 28, 29, 31, 33, 37, and 62.
The reference of Werner teaches that morphine antagonists such as naltrexone, naloxone, and nalbuphone are available by semi-synthesis from the natural opiates such as morphine, codeine, thebaine, or oripavine by oxidation of the C-14 position and the replacement of an N-methyl group with cyclopropylmethyl, allyl, or cyclobutylmethyl and other alkyl groups (p. 2706, column 2, top and p. 2707, column 1, top), Werner teaches that N-demethylation of natural opiates still represents a challenge, especially in terms of efficiency or the focus on environmentally benign procedures and reagents (p. 2707, column 1, top). Werner teaches that biotransformations of several morphinealkaloids have great potential as environmentally benign N-demethylation protocols (p. 2707, column 1, middle). Werner teaches that because the conversion of natural opiates to their C-14 hydroxy derivatives is well established it would be convenient to provide a direct conversion of oxymorphone to the corresponding antagonists via N-demethylation and alkylation (p. 2707, column 1, bottom). Werner discloses N-demethylation of oxymorphone using the Burgess Reagent and chemical alkylation with an allyl or cyclopropylmethyl group to produce naloxone and naltrexone, respectively (p. 2708, column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Smolke and Werner to practice Werner’s method modified by the N-demethylation method according to Smolke. One would have been motivated to and would have had a reasonable expectation of success to do this because Werner taught biotransformation of morphine alkaloids by N-demethylation has great potential and Smolke taught an enzymatic (biotransformation) method for N-demethylation of morphine alkaloids. Therefore, the method of claims 22, 28, 29, 31, 33, 37, and 62 would have been obvious to one of ordinary skill in the art before the effective filing date.  
It is noted that the instant rejection is directed in-part to the non-elected species of naloxone and naltrexone in claim 33. In the interest of clarity, it is noted that the non-elected species of naloxone and naltrexone have yet to be search and examined on the merits because the prior art of Werner was identified during a search of the elected species of buprenorphine. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Smolke (supra) in view of Werner (supra) as applied to claims 22, 28, 29, 31, 33, 37, and 62 above, and further in view of Thavaneswaran et al. (Natural Product Communications 1:885-897, 2006; cited on the IDS filed on September 28, 2020; hereafter “Thavaneswaran”).
Claim 30 is drawn to the method of claim 28, wherein the method further comprises screening the activity of the active compound for drug discovery.
The combination of Smolke and Werner does not teach or suggest screening the activity of the active compound for drug discovery. 
The reference of Thavaneswaran teaches that the replacement of N-methyl substituents is an important chemical transformation that has been used in drug synthesis (p. 886, column 1, middle). Thavaneswaran teaches N-demethylation of opiate alkaloids as a significant illustration of the importance of N-demethylation, noting the replacement of the N-methyl group in opiates with short alkyl chains has been shown to exhibit strong antagonist activity (p. 886, column 1, bottom).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Smolke, Werner, and Thavaneswaran to further modify Werner’s method by replacing the N-methyl group in opiates with alkyl chains and screening for antagonist activity. One would have been motivated to and would have had a reasonable expectation of success to do this because Werner taught replacing an N-methyl group with other alkyl groups and Thavaneswaran teaches that the replacement of N-methyl substituents is important for drug synthesis and can lead to strong antagonist activity. Therefore, the method of claim 30 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 9, 11, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: The claims are drawn to a method of N-demethylating a low molecular weight N-methylated compound, the method comprising incubating the N-methylated compound with an enzyme comprising N-demethylase activity, wherein the enzyme is a morphinan N-demethylase (MND) identified from the Methylobacterium Thebainfresser, or a fragment or variant thereof having N-demethylase activity, thereby converting the low molecular weight N-methylated compound into an N-demethylated compound.
The reference of Augustin et al. (Nat. Sustain. 2:465-474, 2019; cited on Form PTO-892) discloses that Methylobacterium Thebainfresser was isolated from an opium poppy-processing waste pond and comprises a FAD-dependent enzyme that catalyzes opiate N-demethylation (p. 465, abstract and column 2; p. 469, column 2). According to the instant specification, the organism designated Thebainfresser is known to consume thebaine as its sole carbon source to produce northebaine and the N-demethylase from Methylobacterium Thebainfresser has the amino acid sequence of SEQ ID NO: 2 (paragraph [0078]). Thus, given a broadest reasonable interpretation in light of the specification and the prior art, the method of claims 1, 4, 6, 9, 11, and 27 is interpreted as encompassing a naturally-occurring process carried out by an N-demethylase of Methylobacterium Thebainfresser. In the interest of clarity, it is noted that claim 27 is included in this rejection because, as stated above, claim 27 does not further limit claim 1.
Patent Eligibility Analysis Step 1: The claims are drawn to a process, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The method of claims 16-18 is not considered to have markedly different characteristics from what occurs in nature, and is considered to be a law of nature exception. Accordingly, the method of claims 16-18 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the law of nature and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Examiner Comment
The prior art of record does not teach or suggest a polypeptide having morphinan N-demethylase activity and comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 2. 

Conclusion
Status of the claims:
Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, 39-45, 47-51, 54, 55, 59, and 62 are pending.
Claims 39-45, 47-51, 54, 55, and 59 are withdrawn from further consideration.
Claims 1, 3, 4, 6, 9, 11, 17, 21, 22, 27-31, 33, 37, and 62 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656